DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-3, 5-14, and 16-17, the prior art does not disclose a method or image sensor for capturing a high-dynamic-range image with the combination of limitations specified in the claimed invention, specifically the limitations of:
reading the plurality of pixel values from the memory while skipping additional pixel values generated by an additional plurality of pixels, of the pixel subarray, each located between a respective pair of the first plurality of pixels; determining an exposure-count N2 based on the plurality of pixel values, N2 being a positive integer; setting each of the first plurality of pixels to one of a second plurality of exposure values, N2 in number, such that, for each of the second plurality of exposure values, at least one pixel of the first plurality of pixels is set to that exposure value, one of the second plurality of exposure values differing from each of the N1 first exposure values by more than a threshold value; and after setting, capturing a second image with the image sensor, as stated in claim 1 and similarly stated in claim 14.

determining an exposure-count N2 based on by applying an edge-detection method to the plurality of pixel values, N2 being a positive integer that exceeds N1 when an edge is detected, and is less than or equal to N1 when no edge is detected; setting each of the first plurality of pixels to one of a second plurality of exposure values, N2 in number, such that, for each of the second plurality of exposure values, at least one pixel of the first plurality of pixels is set to that exposure value, one of the second plurality of exposure values differing from each of the N1 first exposure values by more than a threshold value; and after setting, capturing a second image with the image sensor, as stated in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs